Citation Nr: 0023416
Decision Date: 06/15/00	Archive Date: 09/08/00

DOCKET NO. 96-33 747               DATE JUN 15, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Albuquerque, New Mexico

THE ISSUE

Entitlement to an increased rate of dependency and indemnity
compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 1311
(West 1991).

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran had active military service for more than twenty years,
prior to his retirement in October 1980. He died in January 1996.
The appellant is his widow.

This matter comes to the Board of Veterans Appeals (Board) from a
February 1996 rating determination of the Regional Office (RO),
which granted the appellant's claim for DIC based on service
connection for the cause of the veteran's death, and awarded the
initial monthly rate for a surviving spouse. In March 1996, the
appellant expressed disagreement with the monthly rate awarded for
DIC, by specifically arguing that the veteran should have been
awarded a 100 percent schedular evaluation for his service-
connected cardiovascular disease for the eight years preceding his
death. The appellant was furnished a statement of the case in July
1996@, and her substantive appeal was received by the RO August
1996.

This case was previously before the Board in February 1999, at
which time it was remanded for additional development of the
record. The case is again before the Board for appellate
consideration.

The Board notes that in its February 1999 remand, it specifically
directed the RO to adjudicate the issue of whether there was clear
and unmistakable (CUE) in the June 1987 rating decision. Although
the RO cited 38 C.F.R. 3.105(a) in the supplemental statement of
the case issued in September 1999, it does not appear that the RO
actually considered the issue of CUE in the June 1987 decision. The
veteran's representative continues to argue CUE. However, in light
of the decision below, no prejudice to the veteran will result
because of the RO's failure to comply with the Board's
instructions.

2 - 

Effective March 1, 1999, the name of the United States Court of
Veterans Appeals was changed to the United States Court of Appeals
for Veterans Claims ("the Court").

FINDINGS OF FACT

1. The veteran had a myocardial infarction in December 1986.

2. The veteran was hospitalized in a private facility in April and
again in May 1987 for angina.

3. By rating decision dated June 1987, the RO assigned a temporary
100 percent evaluation for the veteran's service-connected
arteriosclerotic heart disease, effective December 27, 1986, and a
60 percent schedular evaluation effective August 1, 1987.

4. The record establishes that following the expiration of the 6-
month period after the myocardial infarction, the veteran continued
to experience angina and that more than sedentary employment was
precluded.

5. The reduction was undertaken following a period of
hospitalization when his symptoms were under control, and without
the benefit of an examination.

6. The 100 percent rating should have remained in effect at that
time and, therefore, it should have been in effect for eight years
preceding the veteran's death in January 1996.

3 -

CONCLUSION OF LAW

There was CUE in the June 1987 rating decision, the 100 percent
evaluation for arteriosclerotic heart disease remained in effect,
and the criteria for an increased rate of DIC pursuant to the
provisions of 38 U.S.C.A. 1311 have been met. 38 U.S.C.A. 1311
(West 1991); 38 C.F.R. 3.105, 3.343 (1999),

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the appellant has
submitted a well-grounded claim as required by 38 U.S.C.A. 5107.
The Court has held that a well-grounded claim is one which is
plausible, meritorious on its own or capable of substantiation.
Murphy v. Derwinski, 1 Vet. App. 78 (1990). In this case, the
appellant's statements concerning the severity of the symptoms of
the veteran's service-connected cardiovascular disease that are
within the competence of a lay party to report are sufficient to
conclude that the claim for an increased rate of DIC is well
grounded. Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu v.
Derwinski, 2 Vet. App. 492 (1992). No further development is
necessary in order to comply with the duty to assist mandated by 38
U.S.C.A. 5107(a).

Factual background

The veteran was hospitalized in a private facility from December
19@96 to January 1987. It was reported that he had no significant
prior history of arteriosclerotic heart disease. He had presented
to a service department emergency room 3 1/2 hours prior to
admission with chest pain. It originated in his left anterior chest
and radiated into the left upper extremity. It was unattended by
any diaphoresis or shortness of breath. It was noted that he was
transferred to the private hospital. A. cardiogram revealed
unequivocal evidence of an acute inferior wall infarction. The

4 -

final diagnosis was anterior wall myocardial infarction.
Medication. was prescribed on discharge.

The veteran was again admitted to a private hospital in April 1987.
It was related that in January and February 1987 he underwent
extensive work-up of residual cardiac function at a service
department facility. The work-up included coronary angiography,
MUGA scan, stress thallium treadmill and, apparently, two de-echo
cardiography. At that time, he was found to have residual lesions,
all 50 percent or less in branches of his circumflex coronary as
well as marginal branches and his right main coronary and total
occlusion of his left anterior descending coronary. Because of the
less than 50 percent obstructions, he was not felt to be a
candidate for either angioplasty or bypass, and was maintained on
oral medications. He remained pain-free and gradually increased his
physical activity until early April 1987, when his medications were
discontinued. Since that time, had experienced intermittent rest,
left parastemal chest discomfort, quite reminiscent of his previous
is cardiac pain, but generally not radiating in nature. These
episodes had been self- limited and not exertional.

On the day of admission, the veteran experienced a prolonged
episode of chest discomfort with slight tingling in the left hand,
which again resolved spontaneously after several minutes. After
resting through the day, he experienced a recurrence of this
discomfort more severe in nature, and with marked paresthesia and
aching in the left arm. This prompted him to go to the service
department emergency room. Given his history and the prolonged
nature of his pain, it was felt prudent to transfer him to the
private hospital. Laboratory studies there showed that cardiac
enzymes were normal times two. An electrocardiogram revealed
changes consistent with anteroseptal and anterior myocardial
infarction with persistent ST elevation anteriorly and anteroseptal
and terminal T inversions suggesting residual myocardial aneurysm.
The hospital report indicates that a chest X-ray study

- 5 -

revealed some cardiomegaly, but no evidence of failure. The
diagnoses were angina pectoris and arteriosclerotic heart disease
with prior myocardial infarction.

The veteran was again hospitalized in a private hospital in May
1987. It was noted that since his myocardial infarction in December
1986, he had been found to have residual coronary disease, but
nothing exceeding 50% stenosis. Thus, he had been managed with
medical therapy. He presented to the emergency room on the day of
admission because of intermittent chest discomfort of three hours
duration. He had no evidence of enzyme rises or acute changes. The
hospital course showed no new changes either on enzymes of
electrocardiogram. He became pain free with the addition of a new
medication to his regimen. A hospital report indicates that the
veteran had been found to have multiple subcritical narrowing of
the coronary artery and total occlusion alleged at the time of the
December infarct of his left anterior descending. The final
diagnoses were angina stabilized and known multiple vessel coronary
disease, status post anteroseptal myocardial infarction. His
condition on discharge was listed as improved.

By rating decision dated June 1987, the RO assigned a 100 percent
evaluation for arteriosclerotic heart disease effective December
27, 1986, and 60 percent, effective August 1, 1987. In the June 9,
1987 letter advising the veteran of the rating action, the RO
listed the monthly rates of compensation, effective January 1,
1987. In addition, the letter stated that based on an increase in
the severity of his disability, the evaluation for arteriosclerotic
heart disease was increased to 60 percent, effective August 1987.

The veteran was hospitalized by the VA from January to February
1989. His cardiac history dated to December 1986 when he had his
first myocardial infarction, inferolateral, with evidence of
previous anterior myocardial infarction on electrocardiogram. The
veteran underwent cardiac catheterization at a service department
hospital with "three vessel disease" with no lesion greater than 50

6 -

percent. He had been doing well at home on medications until early
January 1989 when he experienced left precordial pressure with left
arm ache. He had no electrocardiogram changes at that time and was
sent home. He returned the next day after several recurrent
episodes of chest pain. He was noted to have new T- wave inversions
in V-4 through V-6 and a new left anterior fascicular block. He
also noted that he had intermittent bouts of nausea and a frequent
irritated nonproductive cough for several months. Cardiac
catheterization revealed that the left ventricle was noted to have
anterior, inferior and apical akinesis with a very poor ejection
fracture. The left anterior descending and right coronary artery
were approximately occluded. Due to these findings, the veteran was
considered to need long term anticoagulation. He had no further
episodes of chest pain and progressively ambulated in the hospital.
The diagnoses on discharge, included status post acute myocardial
infarction, unstable angina, dilated cardiomyopathy and congestive
heart failure. It was noted that due to the extensive nature and
severe prognosis that the veteran should be followed closely in the
cardiology clinic and should be kept under consideration for
cardiac transplantation.

By rating decision dated June 27, 1989, the RO assigned a 100
percent evaluation for arteriosclerotic heart disease, effective
January 22, 1989.

Records received subsequent to 1989 include service department
medical records dated in 1987, VA medical records dated from 1989
to 1993 and private medical records dated from 1987 to 1989,
including some duplicate records.

Analysis

The rate of DIC to which a surviving spouse is entitled shall be
increased in the cause of the death of a veteran who at the time of
death was in receipt of or was entitled to receive (or but for the
receipt of retired pay or retirement pay was entitled to receive)
compensation for a service-connected disability that was rated
totally

7 - 

disabling for a continuous period of at least eight years
immediately preceding death. 38 U.S.C.A. 1311.

Previous determinations which are final and binding, including
decisions of service connection, degree of disability, age,
marriage, relationship, services, dependency, line of duty, and
other issues, will be accepted as correct in the absence of clear
and unmistakable error. Where evidence establishes such error, the
prior decision will be reversed or amended. 38 C.F.R. 3.105(a).

Total disability ratings when warranted by the severity of the
condition and not granted purely because of hospital, surgical or
home treatment, or individual unemployability will not be reduced,
in the absence of clear error, without examination showing material
improvement in physical or mental condition. Examination reports
showing material improvement must be evaluated in conjunction with
all the facts of record, and consideration must be given
particularly to whether the veteran attained improvement under the
ordinary conditions of life, i.e., while working or actively
seeking work or whether the symptoms had been brought under control
by prolonged rest, or generally, by following a regimen which
precludes work, and, if the latter, reduction from total disability
ratings will not be considered pending reexamination after a period
of employment (3 to 6 months). 38 C.F.R. 3.343.

A 100 percent evaluation is assignable for arteriosclerotic heart
disease during and for 6 months following acute illness from
coronary occlusion or thrombosis, with circulatory shock, etc.
After 6 months, with chronic residual findings of congestive heart
failure or angina on moderate exertion or more than sedentary
employment precluded, a 100 percent evaluation may be assigned.
Following typical history of acute coronary occlusion or thrombosis
as above, or with history of substantiated repeated anginal
attacks, more than light manual labor not feasible, a 60 percent

8 -

rating may be assigned. 38 C.F.R. Part 4, Diagnostic Code 7105 (as
in effect prior to January 12, 1998).

The appellant alleges, in effect, that the 100 percent evaluation
assigned for the veteran's service-connected heart disability
should have been effective earlier, and that, therefore, it would
have been in effect for eight years prior to his death. Several
arguments have been set forth to support this claim. In this
regard, the appellant asserts that there was error in the June 1987
rating decision, that a VA examination was not scheduled and the RO
held that the veteran was unemployable even though he was not
working and on medications.

In order to uphold the reduction of the veteran's 100 percent
evaluation, the evidence must establish that there was material
improvement in his condition under the ordinary conditions of life,
that is, while working or actively seeking work, or whether the
symptoms have been brought under control by following a regimen
which precludes work. 38 C.F.R. 3.343(a).

In Hix v. West, 12 Vet. App. 138 (1999), the Court held that "a
claimant pursuing enhanced DIC benefits under 38 U.S.C. 1311(a)(2)
has the right to obtain a determination as to whether the deceased
veteran hypothetically would have been entitled to receive
compensation at a total disability rating for a continuous period
of at least eight years preceding death. Id. at 141.

While it was not entirely clear, the Board notes that the RO
assigned the 100 percent evaluation for arteriosclerotic heart
disease in the June 1987 rating decision under the provisions of 38
C.F.R. 4.30. The RO specifically indicated this in the supplemental
statement of the case issued in September 1999. This rating was
effective December 1986. In the same rating decision, the RO
prospectively reduced the evaluation to 60 percent, effective
August 1, 1987. The fact remains. however, that the 100 percent
evaluation should have been assigned pursuant to the

9 -

provisions of Diagnostic Code 7005. Under that diagnostic code as
in effect at that time, the veteran was entitled to a 100 percent
schedular rating for six months following his heart attack in
December 1986. It is true that the private hospital reports of
April and May 1987 were of record at the time of the June 1987
rating action. The Board concedes that following the May 1987
hospitalization it was specifically indicated that the veteran's
angina had stabilized and that his condition was improved. It is
significant to point out, however, that this improvement was made
after the veteran had been in a controlled environment in the
hospital. The Board points out that the evidence failed to address
the veteran's condition following the end of the six month period
for which the 100 percent rating should have been awarded under
Diagnostic Code 7005. The April and May 1987 private
hospitalizations clearly demonstrate that the veteran was admitted
for complaints of chest pain. In addition, the Board notes that,
given the fact that the veteran was hospitalized twice for angina
within six months of his myocardial infarction, the record supports
the conclusion that more than sedentary employment was precluded.
Thus, even after the expiration of the 6-month period for which a
100 percent evaluation should have been assigned under Diagnostic
Code 7005, the evidence showed that the veteran's symptoms were of
such severity that a 100 percent schedular evaluation was still
warranted.

Since a 100 percent schedular evaluation should have been in
effect, the Board now turns to the provisions of 38 C.F.R. 3.343 to
determine how such a rating may be reduced. This regulation
requires that the reduction of a total rating will not be made
pending an examination which shows material improvement in the
underlying condition. The regulation also requires that the
improvement be attained under the ordinary conditions of life, and
not during a period of prolonged rest. As the appellant has
asserted on numerous occasions, the reduction was undertaken
following a period of hospitalization and without the benefit of an
examination. Even if the Board were to assume that the April and
May 1987 hospitalizations demonstrated material improvement, the
fact that any such improvement was made

10-

while the veteran was in the hospital is not a sufficient basis on
which the reduction may be predicated. This is true because the
hospitalizations provided a controlled environment and does not
constitute the ordinary conditions of life, as set forth in 38
C.F.R. 3.343.

The Board notes that the Court has held that the failure to
consider and apply the provisions of 38 C.F.R. 3.343(a), if
applicable, renders a rating decision void ab initio, as not in
accordance with law. Dofflemyer v. Derwinski, 2 Vet. App. 277, 282
(1992).

In this case, the Board finds that the 100 percent evaluation
should have been assigned on a schedular basis under Diagnostic
Code 7005, and that such evaluation was reduced without an adequate
examination being conducted. There is no indication in the June
1987 rating action that the RO assigned the 100 percent rating
under Diagnostic Code 7005 or that it considered 38 C.F.R.
3.343(a). The RO failed to arrange for an examination prior to
reducing the award. This failure cannot be cured by subsequent
examination or action by the VA. Rather, the Board must look only
to the evidence of record at the time of the reduction, and
determine whether that action was appropriate. In Ternus v. Brown,
6 Vet. App. 371 (1994), the Court found there was CUE when the
provisions of 38 C.F.R. 3.343(a) were not properly applied.
Similarly, in this case, the Board finds that the initial failure
to award a 100 percent rating under Diagnostic Code 7005 following
a myocardial infarction, the subsequent failure to continue the 100
percent schedular rating and the failure to implement the
provisions of 38 C.F.R. 3.343(a) to effectuate the reduction, all
constitute CUE. Accordingly, restoration of the 100 percent
schedular rating for arteriosclerotic heart disease is warranted,
effective the date of the reduction. Since there was no basis for
the reduction, a 100 percent evaluation should have remained in
effect for arteriosclerotic heart disease for at least the eight
years preceding the veteran's death. Therefore, an increased rate
of DIC is warranted.

ORDER

An increased rate of dependency and indemnity compensation (DIC)
pursuant to he provisions of 38 U.S.C.A. 1311 is granted.

Deborah W. Singleton
Member, Board of Veterans' Appeals

- 12 -


